
	
		II
		110th CONGRESS
		1st Session
		S. 493
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 6, 2007
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To designate certain public land as
		  wilderness and certain rivers as wild and scenic rivers in the State of
		  California, to designate Salmon Restoration Areas, to establish the Sacramento
		  River National Recreation Area and Ancient Bristlecone Pine Forest, and for
		  other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 California Wild Heritage Act of
			 2007.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definition of Secretary concerned.
					TITLE I—Designation of wilderness areas to be administered by the
				Bureau of Land Management and the Forest Service
					Sec. 101. Designation of wilderness.
					Sec. 102. Administration of wilderness areas.
					Sec. 103. Designation of Salmon Restoration Areas.
					Sec. 104. Designation of wilderness study areas.
					Sec. 105. Designation of potential wilderness
				areas.
					Sec. 106. Release of wilderness study areas.
					TITLE II—Designation of wilderness areas to be managed by the
				National Park Service
					Sec. 201. Designation of wilderness areas.
					Sec. 202. Administration of wilderness areas.
					Sec. 203. Death valley boundary adjustment.
					Sec. 204. Joshua tree national park potential
				wilderness.
					TITLE III—Wild and scenic river designations
					Sec. 301. Designation of wild and scenic rivers.
					Sec. 302. Designation of wild and scenic rivers study
				areas.
					TITLE IV—Sacramento River National Recreation Area
					Sec. 401. Designation and management.
					TITLE V—Ancient Bristlecone Pine Forest
					Sec. 501. Designation and management.
					TITLE VI—Boundary adjustment
					Sec. 601. Boundary adjustment, santa rosa and san jacinto
				mountains national monument.
					TITLE VII—Authorizations of appropriations
					Sec. 701. Wilderness and wild and scenic river economic
				development.
					Sec. 702. Wilderness and wild and scenic river
				recreation.
					Sec. 703. Firefighting.
					Sec. 704. Law enforcement.
				
			2.FindingsCongress finds that—
			(1)the publicly-owned land and rivers of the
			 State of California are a wildland resource of extraordinary value for current
			 and future generations;
			(2)increasing pressure from the rapidly
			 growing population of California threatens to irrevocably harm remaining
			 wilderness areas and wild rivers;
			(3)statutory protection is needed for the
			 areas and rivers to ensure that the areas and rivers remain a part of the
			 natural heritage of the United States and continue to be a source of solitude
			 and inspiration for all people of the United States;
			(4)continuation of military activities
			 (including overflights, military rotary wing environmental training, military
			 maneuvers, testing and evaluation, and other activities) is compatible with the
			 protection and proper management of the wilderness and wild and scenic river
			 resources designated by this Act;
			(5)wildfire management activities necessary to
			 protect public health and safety and private property are fully allowable in
			 wilderness areas, and the Secretary concerned must be able to take any measures
			 determined necessary to control or prevent fires; and
			(6)land and rivers are designated as part of
			 the National Wilderness Preservation System and the National Wild and Scenic
			 Rivers System by this Act in order to—
				(A)preserve the unique wild and natural
			 features of the land and rivers;
				(B)protect a diverse array of ecosystems,
			 plants, animals, geologic structures, and hydrologic features that represent
			 the natural splendor of California;
				(C)protect and preserve historical and
			 cultural archaeological sites associated with ancient Indian cultures and the
			 settlement of California;
				(D)protect and preserve areas that continue to
			 be used by Indian tribes for spiritual, cultural, or subsistence
			 practices;
				(E)protect watersheds, including watersheds
			 that play an essential role in providing municipal and agricultural water and
			 power supplies;
				(F)provide opportunities for compatible
			 outdoor recreation, including horseback riding on saddle and other pack stock,
			 hunting and fishing, hiking and camping, whitewater rafting, trail running, and
			 excursions led by commercial outfitters;
				(G)retain and enhance opportunities for
			 scientific research in pristine ecosystems; and
				(H)promote the recovery of threatened and
			 endangered species, including salmon and steelhead.
				3.Definition of Secretary
			 concernedIn this Act, the
			 term Secretary concerned means—
			(1)the Secretary of Agriculture (acting
			 through the Chief of the Forest Service), with respect to National Forest
			 System land; and
			(2)the Secretary of the Interior, with respect
			 to land managed by the Bureau of Land Management (including land held for the
			 benefit of an Indian tribe).
			IDesignation of wilderness areas to be
			 administered by the Bureau of Land Management and the Forest Service
			101.Designation of wildernessIn furtherance of the Wilderness Act
			 (16 U.S.C.
			 1131 et seq.), the following public land in the State of
			 California is designated as wilderness and as components of the National
			 Wilderness Preservation System:
				(1)Certain land in the Angeles National Forest
			 comprising approximately 3,200 acres, as generally depicted on the map entitled
			 West Fork Wilderness Area—Proposed and dated May 2002, which
			 shall be known as the West Fork Wilderness.
				(2)Certain land in the Angeles National Forest
			 comprising approximately 7,680 acres, as generally depicted on the map entitled
			 Silver Mountain Wilderness Area—Proposed and dated May 2002,
			 which shall be known as the Silver Mountain Wilderness.
				(3)Certain land in the Angeles National Forest
			 comprising approximately 56,320 acres, as generally depicted on the map
			 entitled Castaic Wilderness Area—Proposed and dated May 2002,
			 which shall be known as the Castaic Wilderness.
				(4)Certain land in the Angeles National Forest
			 comprising approximately 12,160 acres, as generally depicted on the map
			 entitled Magic Mountain Wilderness Area—Proposed and dated May
			 2002, which shall be known as the Magic Mountain
			 Wilderness.
				(5)Certain land in the Angeles National Forest
			 comprising approximately 27,232 acres, as generally depicted on the map
			 entitled Pleasant View Wilderness Area—Proposed and dated May
			 2002, which shall be known as the Pleasant View
			 Wilderness.
				(6)Certain land in the Angeles National Forest
			 and the San Bernardino National Forest comprising approximately 12,896 acres,
			 as generally depicted on the map entitled Sheep Mountain Wilderness Area
			 Additions—Proposed and dated May 2002, which shall be incorporated into
			 and managed as part of the Sheep Mountain Wilderness designated by the
			 California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131
			 note).
				(7)Certain land in the Angeles National Forest
			 comprising approximately 14,720 acres, as generally depicted on the map
			 entitled Condor Peak Wilderness Area—Proposed and dated May
			 2002, which shall be known as the Condor Peak Wilderness.
				(8)Certain land in the Angeles National Forest
			 comprising approximately 2,560 acres, as generally depicted on the map entitled
			 Santa Clarita Canyons Wilderness Area—Proposed and dated May
			 2002, which shall be known as the Santa Clarita Canyons
			 Wilderness.
				(9)Certain land in the Cleveland National
			 Forest comprising approximately 24,488 acres, as generally depicted on the map
			 entitled Eagle Peak Wilderness Area—Proposed and dated May 2002,
			 which shall be known as the Eagle Peak Wilderness, except that
			 designation by this paragraph shall not preclude entry into the area by horses
			 or pack stock.
				(10)Certain land in the Cleveland National
			 Forest comprising approximately 214 acres, as generally depicted on the map
			 entitled Pine Creek Wilderness Additions—Proposed and dated
			 December 18, 2002, which shall be incorporated into and managed as part of the
			 Pine Creek Wilderness designated by the California Wilderness Act of 1984
			 (Public Law 98–425; 16 U.S.C. 1131 note).
				(11)Certain land in the Cleveland National
			 Forest and the Palm Springs-South Coast Field Office of the Bureau of Land
			 Management comprising approximately 1,950 acres, as generally depicted on the
			 map entitled Agua Tibia Wilderness Additions—Proposed, and dated
			 September 29, 2006, which shall be incorporated into and managed as part of the
			 Agua Tibia Wilderness designated by section 2(a) of Public Law 93–632 (16
			 U.S.C. 1132 note; 88 Stat. 2154).
				(12)Certain land in the El Dorado and
			 Humboldt-Toiyabe National Forests comprising approximately 22,360 acres, as
			 generally depicted on the map entitled Caples Creek Wilderness
			 Area—Proposed and dated May 2002, which shall be known as the
			 Caples Creek Wilderness.
				(13)Certain land in the El Dorado National
			 Forest and Lake Tahoe Basin Management Unit comprising approximately 19,380
			 acres, as generally depicted on the map entitled Meiss Meadows
			 Wilderness Area—Proposed and dated May 2002, which shall be known as
			 the Meiss Meadows Wilderness, except that designation by this
			 paragraph shall not preclude operation and maintenance of the historic Forest
			 Service Meiss Hut in existence on the date of enactment of this Act in the same
			 manner in, and degree to which, operation and maintenance of the cabin occurred
			 as of March 1, 2006.
				(14)Certain land in the Humboldt-Toiyabe and
			 Inyo National Forests comprising approximately 76,160 acres, as generally
			 depicted on the map entitled Hoover Wilderness Area
			 Additions—Proposed and dated February 2006, which shall be incorporated
			 into and managed as part of the Hoover Wilderness as designated by the
			 Wilderness Act (16
			 U.S.C. 1131 et seq.), except that designation by this
			 paragraph—
					(A)shall not preclude operation and
			 maintenance of the historic Piute Cabin in existence on the date of enactment
			 of this Act, located in the western portion of the Hoover Wilderness Area
			 Additions, in the same manner in, and degree to which, operation and
			 maintenance of the cabin occurred as of March 1, 2006; and
					(B)is not intended to restrict the ongoing
			 activities of the adjacent United States Marine Corps Mountain Warfare Training
			 Center on land under agreement with the Humboldt-Toiyabe National
			 Forest.
					(15)Certain land in the Inyo National Forest
			 comprising approximately 14,800 acres, as generally depicted on the map
			 entitled Owens River Headwaters Additions to Ansel Adams Wilderness
			 Area—Proposed and dated May 2002, which shall be incorporated into and
			 managed as part of the Ansel Adams Wilderness as designated by the California
			 Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note).
				(16)Certain land in the Inyo National Forest
			 and the Bishop Field Office of the Bureau of Land Management comprising
			 approximately 131,620 acres, as generally depicted on the map entitled
			 John Muir Wilderness Area Additions—Proposed and dated May 2002,
			 which shall be incorporated into and managed as part of the John Muir
			 Wilderness as designated by the Wilderness Act (16 U.S.C. 1131 et seq.) and the
			 California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131
			 note).
				(17)Certain land in the Inyo National Forest
			 and the Bishop Field Office and Ridgecrest Field Office of the Bureau of Land
			 Management comprising approximately 297,000 acres, as generally depicted on the
			 map entitled White Mountains Wilderness Area—Proposed and dated
			 May 2002, which shall be known as the White Mountains
			 Wilderness, except that scientific research conducted at the White
			 Mountains Research Station Facilities operated by the University of California
			 shall be permitted to continue.
				(18)Certain land in the Klamath National Forest
			 comprising approximately 64,160 acres, as generally depicted on the map
			 entitled Marble Mountain Wilderness Area Additions—Proposed and
			 dated May 2002, which shall be incorporated into and managed as part of the
			 Marble Mountain Wilderness as designated by the Wilderness Act (16 U.S.C. 1131 et
			 seq.) and the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C.
			 1131 note).
				(19)Certain land in the Klamath National Forest
			 and Rogue River National Forest comprising approximately 51,600 acres, as
			 generally depicted on the map entitled Red Butte Wilderness Area
			 Additions—Proposed and dated May 2002, which shall be incorporated into
			 and managed as part of the Red Butte Wilderness as designated by the Oregon
			 Wilderness Act of 1984 (Public Law 98–328; 16 U.S.C. 1131
			 note) and the California Wilderness Act of 1984 (Public Law
			 98–425; 16 U.S.C. 1131 note).
				(20)Certain land in the Klamath National Forest
			 comprising approximately 19,360 acres, as generally depicted on the map
			 entitled Russian Wilderness Area Additions—Proposed and dated
			 May 2002, which shall be incorporated into and managed as part of the Russian
			 Wilderness as designated by the California Wilderness Act of 1984 (Public Law
			 98–425; 16 U.S.C. 1131 note).
				(21)Certain land in the Lassen National Forest
			 comprising approximately 12,000 acres, as generally depicted on the map
			 entitled Heart Lake Wilderness Area—Proposed and dated May 2002,
			 which shall be known as the Heart Lake Wilderness.
				(22)Certain land in the Lassen National Forest
			 comprising approximately 4,760 acres, as generally depicted on the map entitled
			 Wild Cattle Mountain Wilderness Area—Proposed and dated May
			 2002, which shall be known as the Wild Cattle Mountain
			 Wilderness.
				(23)Certain land in the Lassen National Forest
			 comprising approximately 4,280 acres, as generally depicted on the map entitled
			 Caribou Wilderness Area Additions—Proposed and dated May 2002,
			 which shall be incorporated into and managed as part of the Caribou Wilderness
			 as designated by the Wilderness Act (16 U.S.C. 1131 et seq.) and the
			 California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131
			 note).
				(24)Certain land in the Los Padres National
			 Forest comprising approximately 11,500 acres, as generally depicted on the map
			 entitled Black Mountain Wilderness Area—Proposed and dated May
			 2002, which shall be known as the Black Mountain
			 Wilderness.
				(25)Certain land in the Los Padres National
			 Forest comprising approximately 48,625 acres, as generally depicted on the map
			 entitled Dick Smith Wilderness Area Additions—Proposed and dated
			 May 2002, which shall be incorporated into and managed as part of the Dick
			 Smith Wilderness as designated by the California Wilderness Act of 1984 (Public
			 Law 98–425; 16 U.S.C. 1131 note).
				(26)Certain land in the Los Padres National
			 Forest comprising approximately 3,550 acres, as generally depicted on the map
			 entitled Garcia Wilderness Area Additions—Proposed and dated May
			 2002, which shall be incorporated into and managed as part of the Garcia
			 Wilderness as designated by the Los Padres Condor Range and River Protection
			 Act (Public Law 102–301; 106 Stat. 242).
				(27)Certain land in the Los Padres National
			 Forest comprising approximately 9,050 acres, as generally depicted on the map
			 entitled Machesna Wilderness Area Additions—Proposed and dated
			 May 2002, which shall be incorporated into and managed as part of the Machesna
			 Wilderness as designated by the California Wilderness Act of 1984 (Public Law
			 98–425; 16 U.S.C. 1131 note).
				(28)Certain land in the Los Padres National
			 Forest comprising approximately 47,400 acres, as generally depicted on the map
			 entitled Matilija Wilderness Area Additions—Proposed and dated
			 May 2002, which shall be incorporated into and managed as part of the Matilija
			 Wilderness as designated by the Los Padres Condor Range and River Protection
			 Act (Public Law 102–301; 106 Stat. 242).
				(29)Certain land in the Los Padres National
			 Forest comprising approximately 64,500 acres, as generally depicted on the map
			 entitled San Rafael Wilderness Area Additions—Proposed and dated
			 May 2002, which shall be incorporated into and managed as part of the San
			 Rafael Wilderness as designated by Public Law 90–271 (82 Stat. 51), the
			 California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note), and
			 the Los Padres Condor Range and River Protection Act (Public Law 102–301; 106
			 Stat. 242).
				(30)Certain land in the Los Padres National
			 Forest comprising approximately 65,000 acres, as generally depicted on the map
			 entitled Chumash Wilderness Area Additions—Proposed and dated
			 May 2002, which shall be incorporated into and managed as part of the Chumash
			 Wilderness as designated by the Los Padres Condor Range and River Protection
			 Act (Public Law 102–301; 106 Stat. 242).
				(31)Certain land in the Los Padres National
			 Forest comprising approximately 14,350 acres, as generally depicted on the map
			 entitled Sespe Wilderness Area Additions—Proposed and dated May
			 2002, which shall be incorporated into and managed as part of the Sespe
			 Wilderness as designated by the Los Padres Condor Range and River Protection
			 Act (Public Law 102–301; 106 Stat. 242).
				(32)Certain land in the Plumas National Forest
			 comprising approximately 9,000 acres, as generally depicted on the map entitled
			 Feather Falls Wilderness Area—Proposed and dated May 2002, which
			 shall be known as the Feather Falls Wilderness.
				(33)Certain land in the San Bernardino National
			 Forest comprising approximately 7,131 acres, as generally depicted on the map
			 entitled Cahuilla Mountain Wilderness Area—Proposed and dated
			 September 29, 2006, which shall be known as the Cahuilla Mountain
			 Wilderness.
				(34)Certain land in the San Bernardino National
			 Forest comprising approximately 21,760 acres, as generally depicted on the map
			 entitled South Fork San Jacinto Wilderness Area—Proposed and
			 dated September 29, 2006, which shall be known as the South Fork San
			 Jacinto Wilderness.
				(35)Certain land in the San Bernardino National
			 Forest comprising approximately 8,064 acres, as generally depicted on the map
			 entitled Cucamonga Wilderness Area Additions—Proposed and dated
			 May 2002, which shall be incorporated into and managed as part of the Cucamonga
			 Wilderness as designated by the Wilderness Act (16 U.S.C. 1131 et seq.) and the
			 California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131
			 note).
				(36)Certain land in the San Bernardino National
			 Forest and the California Desert District of the Bureau of Land Management
			 comprising approximately 17,920 acres, as generally depicted on the map
			 entitled San Gorgonio Wilderness Area Additions—Proposed and
			 dated May 2002, which shall be incorporated into and managed as part of the San
			 Gorgonio Wilderness as designated by the Wilderness Act (16 U.S.C. 1131 et
			 seq.), the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131
			 note), and the California Desert Protection Act of 1994 (16 U.S.C. 410aaa et
			 seq.).
				(37)Certain land in the San Bernardino National
			 Forest comprising approximately 6,336 acres, as generally depicted on the map
			 entitled Sugarloaf Wilderness Area—Proposed and dated June 2003,
			 which shall be known as the Sugarloaf Wilderness Area.
				(38)Certain land in the San Bernardino National
			 Forest comprising approximately 14 acres, as generally depicted on the map
			 entitled Santa Rosa Wilderness Addition—Proposed and dated
			 September 29, 2006, which shall be incorporated into and managed as part of the
			 Santa Rosa Wilderness as designated by the California Wilderness Act of 1984
			 (Public Law 98–425; 16 U.S.C. 1131 note) and the California Desert Protection
			 Act of 1994 (16 U.S.C. 410aaa et seq.).
				(39)Certain land in the Sequoia National Forest
			 comprising approximately 11,200 acres, as generally depicted on the map
			 entitled Domeland Wilderness Area Additions—Proposed and dated
			 May 2002, which shall be incorporated into and managed as part of the Domeland
			 Wilderness as designated by the Wilderness Act (16 U.S.C. 1131 et seq.), the
			 California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note), and
			 the California Desert Protection Act of 1994 (16 U.S.C. 410aaa et seq.).
				(40)Certain land in the Sequoia National Forest
			 comprising approximately 41,280 acres, as generally depicted on the map
			 entitled Golden Trout Wilderness Area Additions—Proposed and
			 dated May 2002, which shall be incorporated into and managed as part of the
			 Golden Trout Wilderness as designated by the Endangered American Wilderness Act
			 of 1978 (Public Law 95–237; 16 U.S.C. 1132 note).
				(41)Certain land in the Sequoia National Forest
			 and the Bakersfield Field Office of the Bureau of Land Management comprising
			 approximately 48,000 acres, as generally depicted on the map entitled
			 Bright Star Wilderness Area Additions—Proposed and dated May
			 2002, which shall be incorporated into and managed as part of the Bright Star
			 Wilderness as designated by the California Desert Protection Act of 1994 (16
			 U.S.C. 410aaa et seq.).
				(42)Certain land in the Sierra National Forest
			 comprising approximately 39,360 acres, as generally depicted on the map
			 entitled South Fork Merced Wilderness Area—Proposed and dated
			 May 2002, which shall be known as the South Fork Merced
			 Wilderness.
				(43)Certain land in the Stanislaus National
			 Forest comprising approximately 25,280 acres, as generally depicted on the map
			 entitled Emigrant Wilderness Area Additions—Proposed and dated
			 May 2002, which shall be incorporated into and managed as part of the Emigrant
			 Wilderness as designated by
			 Public Law
			 93–632 (88 Stat. 2153) and the California
			 Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note).
				(44)Certain land in the Stanislaus and
			 Humboldt-Toiyabe National Forests comprising approximately 35,200 acres, as
			 generally depicted on the map entitled Carson Iceberg Wilderness Area
			 Additions—Proposed and dated May 2002, which shall be incorporated into
			 and managed as part of the Carson Iceberg Wilderness as designated by the
			 California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131
			 note).
				(45)Certain land in the Tahoe National Forest
			 comprising approximately 12,160 acres, as generally depicted on the map
			 entitled Black Oak Wilderness Area—Proposed and dated May 2002,
			 which shall be known as the Black Oak Wilderness, except that
			 designation by this paragraph shall not interfere with the operation of the
			 Western States Endurance Run and the Western States Trail Ride (Tevis Cup) in
			 the same manner in, and degree to which, those events occurred as of March 1,
			 2006.
				(46)Certain land in the Tahoe National Forest
			 comprising approximately 2,880 acres, as generally depicted on the map entitled
			 Duncan Canyon Wilderness Area—Proposed and dated May 2002, which
			 shall be known as the Duncan Canyon Wilderness, except that
			 designation by this paragraph shall not interfere with the operation of the
			 Western States Endurance Run and the Western States Trail Ride (Tevis Cup) in
			 the same manner in, and degree to which, those events occurred as of March 1,
			 2006.
				(47)Certain land in the Tahoe National Forest
			 comprising approximately 20,480 acres, as generally depicted on the map
			 entitled North Fork American Wilderness Area—Proposed and dated
			 May 2002, which shall be known as the North Fork American
			 Wilderness.
				(48)Certain land in the Tahoe National Forest
			 comprising approximately 4,480 acres, as generally depicted on the map entitled
			 Granite Chief Wilderness Area Additions—Proposed and dated May
			 2002, which shall be incorporated into and managed as part of the Granite Chief
			 Wilderness as designated by the California Wilderness Act of 1984 (Public Law
			 98–425; 16 U.S.C. 1131 note), except that designation by this paragraph shall
			 not interfere with the operation of the Western States Endurance Run and the
			 Western States Trail Ride (Tevis Cup) in the same manner in, and degree to
			 which, those events occurred as of March 1, 2006, and pursuant to the April 13,
			 1988, determination of the Chief of the Forest Service.
				(49)Certain land in the Tahoe National Forest
			 comprising approximately 16,350 acres, as generally depicted on the map
			 entitled Castle Peak Wilderness Area—Proposed and dated May
			 2002, which shall be known as the Castle Peak Wilderness.
				(50)Certain land in the Tahoe National Forest
			 comprising approximately 17,280 acres, as generally depicted on the map
			 entitled Grouse Lakes Wilderness Area—Proposed and dated May
			 2002, which shall be known as the Grouse Lakes
			 Wilderness.
				(51)Certain land in the Bishop Field Office of
			 the Bureau of Land Management and the Inyo National Forest comprising
			 approximately 17,920 acres, as generally depicted on the map entitled
			 Granite Mountain Wilderness Area—Proposed and dated May 2002,
			 which shall be known as the Granite Mountain Wilderness.
				(52)Certain land in the Bakersfield Field
			 Office of the Bureau of Land Management comprising approximately 24,680 acres,
			 as generally depicted on the map entitled Caliente Mountain Wilderness
			 Area—Proposed and dated May 2002, which shall be known as the
			 Caliente Mountain Wilderness.
				(53)Certain land in the California Desert
			 District of the Bureau of Land Management comprising approximately 6,508 acres,
			 as generally depicted on the map entitled Carrizo Gorge Wilderness Area
			 Additions—Proposed and dated May 2002, which shall be incorporated into
			 and managed as part of the Carrizo Gorge Wilderness as designated by the
			 California Desert Protection Act of 1994 (16 U.S.C. 410aaa et seq.).
				(54)Certain land in the California Desert
			 District of the Bureau of Land Management comprising approximately 6,518 acres,
			 as generally depicted on the map entitled Sawtooth Mountains Wilderness
			 Area Additions—Proposed and dated May 2002, which shall be incorporated
			 into and managed as part of the Sawtooth Mountains Wilderness as designated by
			 the California Desert Protection Act of 1994 (16 U.S.C. 410aaa et seq.).
				(55)Certain land in the California Desert
			 District of the Bureau of Land Management and the Cleveland National Forest
			 comprising approximately 7,604 acres, as generally depicted on the map entitled
			 Hauser Wilderness Area Additions—Proposed and dated May 2002,
			 which shall be incorporated into and managed as part of the Hauser Wilderness
			 as designated by the California Wilderness Act of 1984 (Public Law 98–425; 16
			 U.S.C. 1131 note).
				(56)Certain land in the California Desert
			 District of the Bureau of Land Management comprising approximately 1,920 acres,
			 as generally depicted on the map entitled Bighorn Mountain Wilderness
			 Area Additions—Proposed and dated May 2002, which shall be incorporated
			 into and managed as part of the Bighorn Mountain Wilderness as designated by
			 the California Desert Protection Act of 1994 (16 U.S.C. 410aaa et seq.).
				(57)Certain land in the California Desert
			 District of the Bureau of Land Management comprising approximately 83,880
			 acres, as generally depicted on the map entitled Avawatz Mountains
			 Wilderness—Proposed and dated February 2005, which shall be known as
			 the Avawatz Mountains Wilderness.
				(58)Certain land in the California Desert
			 District of the Bureau of Land Management comprising approximately 92,750
			 acres, as generally depicted on the map entitled Cady Mountains
			 Wilderness—Proposed and dated June 2003, which shall be known as the
			 Cady Mountains Wilderness.
				(59)Certain land in the California Desert
			 District of the Bureau of Land Management comprising approximately 82,880
			 acres, as generally depicted on the map entitled Soda Mountains
			 Wilderness—Proposed and dated February 2005, which shall be known as
			 the Soda Mountains Wilderness.
				(60)Certain land in the California Desert
			 District of the Bureau of Land Management comprising approximately 41,400
			 acres, as generally depicted on the map entitled Kingston Range
			 Wilderness Area Additions—Proposed and dated June 2003, which shall be
			 incorporated into and managed as part of the Kingston Range Wilderness as
			 designated by the California Desert Protection Act of 1994 (16 U.S.C. 410aaa et
			 seq.).
				(61)Certain land in the Alturas Field Office of
			 the Bureau of Land Management comprising approximately 6,600 acres, as
			 generally depicted on the map entitled Pit River Wilderness
			 Area—Proposed and dated May 2002, which shall be known as the
			 Pit River Wilderness.
				(62)Certain land in the Ukiah Field Office of
			 the Bureau of Land Management comprising approximately 10,880 acres, as
			 generally depicted on the map entitled Blue Ridge Wilderness
			 Area—Proposed and dated May 2002, which shall be known as the
			 Blue Ridge Wilderness.
				(63)Certain land in the Palm Springs South
			 Coast Field Office of the Bureau of Land Management comprising approximately
			 16,700 acres, as generally depicted on the map entitled Beauty Mountain
			 Wilderness Area—Proposed and dated September 29, 2006.
				102.Administration of wilderness areas
				(a)ManagementSubject to valid existing rights, each area
			 designated as wilderness by this title shall be administered by the Secretary
			 concerned, except that—
					(1)any reference in an Act referred to in this
			 title to the effective date of the Act shall be considered to be a reference to
			 the date of enactment of this Act; and
					(2)any reference in an Act referred to in this
			 title to the Secretary of Agriculture shall be considered to be a reference to
			 the Secretary concerned.
					(b)Map and legal description
					(1)In generalAs soon as practicable after the date of
			 enactment of this Act, the Secretary concerned shall file a map and a legal
			 description of each wilderness area designated by this title with—
						(A)the Committee on Energy and Natural
			 Resources of the Senate; and
						(B)the Committee on Natural Resources of the
			 House of Representatives.
						(2)Force of lawA map and legal description filed under
			 paragraph (1) shall have the same force and effect as if included in this
			 title, except that the Secretary concerned may correct errors in the map and
			 legal description.
					(3)Public availabilityEach map and legal description filed under
			 paragraph (1) shall be made available for public inspection in the appropriate
			 Office of the Secretary concerned.
					(c)Wilderness character
					(1)In generalIn accordance with section 4(b) of the
			 Wilderness Act (16 U.S.C. 1133(b)), the Secretary concerned administering any
			 area designated as wilderness by this title shall be responsible for preserving
			 the wilderness character of the area.
					(2)RegulationsAll activities in a wilderness area
			 designated by this title shall be subject to regulations the Secretary
			 concerned determines necessary to carry out this title.
					(d)Fire management activities
					(1)In generalThe Secretary concerned may take such
			 measures in a wilderness area designated by this Act as are necessary to
			 control and prevent fire, insects, and diseases, as provided in section 4(d)(1)
			 of the Wilderness Act (16 U.S.C. 1133(d)(1)) and in accordance with the
			 guidelines contained in the Report of the Committee on Interior and Insular
			 Affairs (H. Report 98–40) to accompany the California Wilderness Act of 1984
			 (Public Law 98–425; 16 U.S.C. 1131 note).
					(2)Inhabited areasIf a wilderness area is adjacent to or in
			 close proximity to an inhabited area, the Secretary concerned may take
			 appropriate measures to control and prevent fire through Federal, State, or
			 local agencies and jurisdictions.
					(3)MeasuresMeasures under this subsection may include
			 the use of mechanized and motorized equipment for fire suppression (including
			 aircraft and fire retardant drops) if necessary to protect public health or
			 residential or commercial structures.
					(4)ReviewNot later than 1 year after the date of
			 enactment of this Act, the Secretary concerned shall review policies in effect
			 on the date of enactment of this Act to ensure that authorized approval
			 procedures for any such measures permit a timely and efficient response in case
			 of fires requiring suppression activities in a wilderness area designated by
			 this Act.
					(5)Delegation
						(A)Federal agenciesIf a wilderness area is near an inhabited
			 area, the Secretary concerned shall consider delegating the authority to
			 approve such fire suppression measures to the Forest Supervisor, or the Bureau
			 of Land Management District Manager or field manager, if the fire hazard and
			 risk are extreme.
						(B)State or local agenciesThe Secretary concerned may review, and if
			 appropriate, delegate by written agreement primary fire fighting authority and
			 related public safety activities to an appropriate State or local
			 agency.
						(e)Access to private propertyThe Secretary concerned shall provide any
			 owner of private property within the boundary of a wilderness area designated
			 by this title adequate access to the property to ensure the reasonable use and
			 enjoyment of the property by the owner.
				(f)Management of private
			 propertyNothing in this
			 title enlarges or diminishes the private property rights of non-Federal
			 landowners with respect to property within the boundaries of a wilderness area
			 designated by this title.
				(g)Incorporation of private land and
			 interestsAny land within the
			 boundary of a wilderness area designated by this title that is acquired by the
			 Federal Government shall—
					(1)become part of the wilderness area in which
			 the land is located; and
					(2)be managed in accordance with this Act, the
			 Wilderness Act (16 U.S.C. 1131 et seq.), and any other applicable law.
					(h)WithdrawalSubject to valid rights in existence on the
			 date of enactment of this Act, the Federal land designated as wilderness by
			 this title is withdrawn from all forms of—
					(1)entry, appropriation, or disposal under the
			 public land laws;
					(2)location, entry, and patent under the
			 mining laws; and
					(3)disposition under all laws pertaining to
			 mineral and geothermal leasing or mineral materials.
					(i)Hydrologic, meteorologic, and
			 climatological devices, facilities, and associated equipmentNothing in this title—
					(1)prevents the installation and maintenance
			 of hydrologic, meteorologic, or climatological devices or facilities and
			 communication equipment associated with such devices, or any combination of the
			 devices or equipment, or limited motorized access to such facilities when
			 nonmotorized access means are not reasonably available or when time is of the
			 essence, if the facilities or access are essential to flood warning, flood
			 control, water supply forecasting, or reservoir operation purposes; or
					(2)precludes or restricts the use of utility
			 helicopters for inspection or surveillance of utility facilities in the
			 vicinity of a wilderness area designated by this title.
					(j)Military activitiesNothing in this title precludes or
			 restricts low level overflights of military aircraft and air vehicles, military
			 rotary wing environmental training, testing, and evaluation, the designation of
			 new units of special use airspace, or the use or establishment of military
			 flight training routes over a wilderness area designated by this title.
				(k)HorsesNothing in this title precludes horseback
			 riding in, or the entry of recreational saddle or pack stock into, a wilderness
			 area designated by this title.
				(l)Livestock grazingGrazing of livestock and maintenance of
			 previously existing facilities that are directly related to permitted livestock
			 grazing activities in a wilderness area designated by this title, if
			 established before the date of enactment of this Act, shall be permitted to
			 continue as provided in section 4(d)(4) of the Wilderness Act (16 U.S.C.
			 1133(d)(4)) and section 108 of Public Law 96–560 (16 U.S.C. 1133 note).
				(m)Fish and wildlifeNothing in this title affects—
					(1)hunting and fishing, under applicable
			 Federal and State laws (including regulations), within the boundaries of a
			 wilderness area designated by this title; or
					(2)the jurisdiction or responsibilities of the
			 State of California with respect to wildlife and fish on public land in the
			 State, as provided in section 4(d)(7) of the Wilderness Act (16 U.S.C.
			 1133(d)(7)).
					(n)Wildlife managementIn furtherance of the purposes and
			 principles of management activities under the Wilderness Act (16 U.S.C. 1131 et
			 seq.), activities to maintain or restore fish and wildlife populations and the
			 habitats to support those populations may be carried out within a wilderness
			 area designated by this title, if consistent with applicable wilderness
			 management plans, in accordance with appropriate policies and
			 guidelines.
				(o)Law enforcement activitiesNothing in this title precludes or
			 otherwise affects border operations or other law enforcement activities by the
			 Bureau of Citizenship and Immigration Services, the Drug Enforcement
			 Administration, the Directorate for Border and Transportation Security, or
			 other Federal, State, and local law enforcement agencies within a wilderness
			 area designated by this title.
				(p)Native American uses and interests
					(1)In generalIn recognition of the past use of
			 wilderness areas designated under this title by Indian people for traditional
			 cultural and religious purposes, the Secretary concerned shall ensure access to
			 those wilderness areas by Indian people for those traditional cultural and
			 religious purposes.
					(2)Temporary closure
						(A)In generalIn carrying out this section, the Secretary
			 concerned, on the request of an Indian tribe or Indian religious community,
			 shall temporarily close to the general public use of 1 or more specific
			 portions of a wilderness area designated by this title in order to protect the
			 privacy of traditional cultural and religious activities in the areas by Indian
			 people.
						(B)Smallest practicable areaAny such closure shall be made to affect
			 the smallest practicable area for the minimum period necessary for those
			 purposes.
						(C)AdministrationThe access shall be consistent with
			 Public Law
			 95–341 (commonly known as the American Indian Religious
			 Freedom Act) (42 U.S.C. 1996) and the Wilderness
			 Act (16 U.S.C.
			 1131 et seq.).
						(q)Commercial outfittersA commercial outfitter may use a wilderness
			 area designated by this title consistent with this Act and section 4(d)(5) of
			 the Wilderness Act (16 U.S.C. 1133(d)(5)).
				(r)No buffer zones
					(1)In generalIt is the sense of Congress that the
			 designation of a wilderness area in the State of California by this title
			 should not lead to the creation of a protective perimeter or buffer zone around
			 the wilderness area.
					(2)Nonwilderness activities or
			 usesThe fact that a
			 nonwilderness activity or use can be seen or heard from an area within a
			 wilderness shall not, of itself, preclude the activity or use up to the
			 boundary of the wilderness area.
					(s)Water resources projectsNothing in this title precludes relicensing
			 of, assistance to, or operation and maintenance of, a development below or
			 above a wilderness area designated by this title, or on any stream tributary of
			 the wilderness area, that will not invade the area or unreasonably diminish the
			 existing wilderness, scenic, recreational, and fish and wildlife values present
			 in the area as of the date of enactment of this Act.
				103.Designation of Salmon Restoration
			 Areas
				(a)FindingsCongress finds that—
					(1)once magnificent salmon and steelhead runs
			 throughout the State of California have generally experienced severe declines
			 resulting in the listing of those salmon and steelhead as threatened and
			 endangered species under both Federal and State law;
					(2)economically important commercial,
			 recreational, and tribal salmon and steelhead fisheries have collapsed in many
			 parts of the State leading to economic crises for many fishing-dependent
			 communities;
					(3)salmon and steelhead are essential to the
			 spiritual and cultural practices of many Indian tribes in California and those
			 Indian tribes have suffered as a result of the decline in salmon and steelhead
			 runs throughout the State;
					(4)habitat protection is an essential
			 component in the recovery of endangered salmon and steelhead to sustainable,
			 harvestable levels; and
					(5)certain pristine areas in the State warrant
			 special protection because the areas offer vital, irreplaceable habitat for
			 salmon and steelhead.
					(b)Salmon Restoration AreasThe following public land in the State of
			 California is designated as Salmon Restoration Areas:
					(1)Certain land in the Shasta-Trinity National
			 Forest comprising approximately 24,267 acres, as generally depicted on the map
			 entitled Chinquapin Salmon Restoration Area—Proposed and dated
			 May 2002, which shall be known as the Chinquapin Salmon Restoration
			 Area.
					(2)Certain land in the Shasta-Trinity National
			 Forest comprising approximately 28,400 acres, as generally depicted on the map
			 entitled Pattison Salmon Restoration Area—Proposed and dated May
			 2002, which shall be known as the Pattison Salmon Restoration
			 Area.
					(3)Certain land in the Shasta-Trinity National
			 Forest comprising approximately 22,000 acres, as generally depicted on the map
			 entitled South Fork Trinity Salmon Restoration Area—Proposed and
			 dated May 2002, which shall be known as the South Fork Trinity Salmon
			 Restoration Area.
					(c)Management
					(1)ReviewThe Secretary concerned shall review the
			 Salmon Restoration Areas designated under subsection (b) to determine the
			 suitability of the Areas for designation as wilderness.
					(2)ManagementUntil Congress acts on the suitability of
			 the Areas for wilderness, the Areas shall be managed to promote the restoration
			 of self-sustaining salmon and steelhead populations.
					(3)ReportNot later than 3 years after the date of
			 enactment of this Act, the Secretary concerned shall submit to the President,
			 and the President shall submit to Congress, a report describing the results of
			 the review conducted under paragraph (1).
					(4)AdministrationSubject to valid existing rights, the
			 Salmon Restoration Areas designated by this section shall be administered by
			 the Secretary concerned so as to maintain the wilderness character of the Areas
			 in existence on the date of enactment of this Act and potential for inclusion
			 in the National Wilderness Preservation System.
					(5)Motorized equipmentThe use of mechanized transport or
			 motorized equipment in the Areas shall be based on the selection of the minimum
			 tool or administrative practice necessary to accomplish the purpose of maximum
			 salmon habitat protection with the least quantity of adverse impact on
			 wilderness character and resources.
					104.Designation of wilderness study
			 areas
				(a)In generalIn furtherance of the Wilderness Act
			 (16 U.S.C.
			 1131 et seq.), the following public land in the State of
			 California is designated as wilderness study areas and shall be reviewed by the
			 Secretary concerned as to the suitability of the land for preservation as
			 wilderness:
					(1)Certain land in the Shasta-Trinity National
			 Forest comprising approximately 35,000 acres, as generally depicted on the map
			 entitled Girard Ridge Wilderness Study Area—Proposed and dated
			 May 2002, which shall be known as the Girard Ridge Wilderness Study
			 Area.
					(2)Certain land in the Lassen National Forest
			 comprising approximately 48,000 acres, as generally depicted on the map
			 entitled Ishi Wilderness Additions Wilderness Study
			 Area—Proposed and dated May 2002, which shall be known as the
			 Ishi Additions Wilderness Study Area.
					(b)Report
					(1)In generalThe Secretary concerned shall submit to the
			 President a report describing the review carried out under subsection
			 (a).
					(2)RecommendationAfter receiving the report under paragraph
			 (1) and not later than 3 years after the date of enactment of this Act, the
			 President shall submit to Congress a recommendation regarding designating the
			 wilderness study areas designated by subsection (a) as wilderness.
					(c)AdministrationSubject to valid existing rights, the
			 wilderness study areas designated by this section shall be administered by the
			 Secretary concerned so as to maintain the wilderness character of the areas in
			 existence on the date of enactment of this Act and potential for inclusion in
			 the National Wilderness Preservation System.
				105.Designation of potential wilderness
			 areas
				(a)In generalIn furtherance of the Wilderness Act
			 (16 U.S.C.
			 1131 et seq.), there is designated as a potential wilderness
			 area addition to the Cache Creek Wilderness (as designated by the Northern
			 California Coastal Wild Heritage Wilderness Act of 2006 (Public Law 109–362;
			 120 Stat. 2064)) certain public land in the Ukiah Field Office of the Bureau of
			 Land Management in the State of California comprising approximately 8,566
			 acres, as generally depicted on the map entitled Payne Ranch Potential
			 Wilderness Addition to Cache Creek Wilderness Area—Proposed and dated
			 May 2002, which shall be known as the Payne Ranch Proposed Wilderness
			 Addition.
				(b)AdministrationExcept as otherwise provided in this
			 section and subject to valid existing rights, the potential wilderness areas
			 designated by this section shall be administered by the Secretary concerned as
			 wilderness until such time as the areas are designated as wilderness
			 areas.
				(c)Ecological restorationFor purposes of ecological restoration
			 (including the elimination of non-native species, road removal, repair of skid
			 tracks, and other actions necessary to restore the natural ecosystems in
			 potential wilderness areas designated by this section), the Secretary concerned
			 may use motorized equipment and mechanized transport within the areas until
			 such time as the potential wilderness areas are designated as
			 wilderness.
				(d)Wilderness designationThe potential wilderness areas designated
			 by this section shall be designated wilderness on the earlier of—
					(1)the removal of conditions incompatible with
			 the Wilderness Act (16 U.S.C. 1131 et seq.) and
			 publication by the Secretary concerned in the Federal Register of notice of the
			 removal; or
					(2)the date that is 5 years after the date of
			 enactment of this Act.
					(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary concerned to carry out the
			 ecological restoration under subsection (c) $5,000,000 for each of fiscal years
			 2007 through 2011.
				106.Release of wilderness study areas
				(a)FindingCongress finds that, for purposes of
			 section 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1782), any portions of the Rocky Creek/Cache Creek Wilderness Study Area in
			 Yolo County, California that are not in sec. 22, T. 12 N., R. 5 W., of the
			 Mount Diablo Meridian, that are not designated as wilderness by this Act, or an
			 Act enacted before the date of enactment of this Act, has been adequately
			 studied for wilderness.
				(b)ReleaseAny portion of a wilderness study area
			 described in subsection (a) that is not designated as wilderness by this Act or
			 an Act enacted before the date of enactment of this Act shall not be subject to
			 section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1782(c)).
				IIDesignation of wilderness areas to be
			 managed by the National Park Service
			201.Designation of wilderness
			 areasIn accordance with the
			 Wilderness Act (16
			 U.S.C. 1131 et seq.), the following areas in the State of
			 California are designated as wilderness areas and as components of the National
			 Wilderness Preservation System:
				(1)Certain land in Joshua Tree National Park,
			 comprising approximately 37,050 acres, as generally depicted on the map
			 entitled Joshua Tree National Park Proposed Wilderness
			 Additions—Proposed and which is incorporated in and shall be deemed to
			 be a part of the Joshua Tree National Park Wilderness, as designated by Public
			 Law 94–567 (90 Stat. 2692) and the California Desert Protection Act of 1994 (16
			 U.S.C. 410aaa note; Public Law 103–433).
				(2)Certain land in Lassen Volcanic National
			 Park, comprising approximately 26,366 acres, as generally depicted on the map
			 entitled Lassen Volcanic National Park Wilderness Area
			 Additions—Proposed and dated May 2002, and which is incorporated in and
			 shall be deemed to be a part of the Lassen Volcanic National Park Wilderness,
			 as designated by
			 Public Law
			 92–510 (86 Stat. 918).
				(3)(A)Except as provided in subparagraphs (B) and
			 (C), certain land in Sequoia-Kings Canyon National Park, comprising
			 approximately 68,480 acres, as generally depicted on the map entitled
			 Mineral King Wilderness Area—Proposed and dated May 2002, and
			 which shall be known as the John Krebs Wilderness.
					(B)The designation in subparagraph (A) does
			 not preclude operation and maintenance of the existing Hockett Meadow Cabin and
			 Quinn Patrol Cabin in the same manner and degree in which operation and
			 maintenance of those cabins were occurring on the day before the date of
			 enactment of this Act.
					(C)Nothing in this paragraph prohibits the
			 periodic maintenance, as permitted by the National Park Service as of the date
			 of enactment of this Act, of the small check dams on Lower Franklin, Crystal,
			 Upper Monarch, and Eagle Lakes.
					(4)Land transferred to Death Valley National
			 Park in section 203 and additional land in Death Valley National Park, which
			 together comprise approximately 70,580 acres as generally depicted on the map
			 entitled Death Valley National Park Wilderness Area
			 Additions—Proposed and dated February 2005, and which are incorporated
			 in and shall be deemed to be a part of the Death Valley National Park
			 Wilderness, as designated by
			 the California
			 Desert Protection Act of 1994 (16 U.S.C. 410aaa note; Public Law
			 103–433).
				202.Administration of wilderness areas
				(a)In generalSubject to valid existing rights, the
			 wilderness areas designated by this Act shall be administered by the Secretary
			 concerned in accordance with the provisions of the Wilderness Act
			 (16 U.S.C.
			 1131 et seq.) governing areas designated by that Act as
			 wilderness, except that any reference in such provisions to the effective date
			 of that Act (or any similar reference) shall be considered to be a reference to
			 the date of enactment of this Act.
				(b)Map and legal description
					(1)In generalAs soon as practicable, but not later than
			 3 years after enactment of this Act, the Secretary shall file a map and a legal
			 description of each wilderness area designated by this title with the Committee
			 on Energy and Natural Resources of the Senate and the Committee on Natural
			 Resources of the House of Representatives.
					(2)EffectEach map and legal description filed under
			 paragraph (1) shall have the same force and effect as if included in this Act,
			 except that the Secretary may correct any clerical and typographical errors in
			 the legal descriptions and maps.
					(3)AvailabilityCopies of the maps and legal descriptions
			 shall be on file and available for public inspection in the Office of the
			 Secretary concerned.
					(c)Wilderness character
					(1)In generalAs provided in section 4(b) of the
			 Wilderness Act (16 U.S.C. 1133(b)), the Secretary administering any area
			 designated as wilderness by this Act shall be responsible for preserving the
			 wilderness character of the area.
					(2)RegulationsAll activities in the areas designated by
			 this Act shall be subject to such regulations as the Secretary concerned
			 considers to be necessary to carry out this Act.
					203.Death valley boundary adjustment
				(a)In generalThe boundary of Death Valley National Park
			 is revised to include the land designated as the Boundary Adjustment Area as
			 depicted on the map entitled “Boundary Adjustment Map” and dated February
			 2005.
				(b)Transfer and administration of
			 land
					(1)In generalThe Secretary concerned shall transfer
			 administrative jurisdiction of the land of the Bureau of Land Management within
			 the Boundary Adjustment Area to the National Park Service.
					(2)AdministrationThe Secretary concerned shall administer
			 the land the administrative jurisdiction of which is transferred under this
			 section as part of the Death Valley National Park in accordance with applicable
			 laws and regulations.
					(c)Military operations at Fort
			 IrwinNothing in this section
			 alters any authority of the Secretary of the Army to conduct military
			 operations at Fort Irwin and the National Training Center that are authorized
			 under any other provision of law.
				204.Joshua tree national park potential
			 wilderness
				(a)Designation of potential
			 wildernessCertain land in
			 the Joshua Tree National Park, comprising approximately 41,100 acres, as
			 generally depicted on the map entitled Joshua Tree National Park
			 Potential Wilderness Addition and dated September 29, 2006 is
			 designated as potential wilderness and shall be managed by the Secretary of the
			 Interior (referred to in this section as the Secretary), to the
			 extent practicable, as wilderness until the land is designated as wilderness
			 pursuant to subsection (b).
				(b)Designation as wildernessThe land designated as potential wilderness
			 by subsection (a) shall be designated as wilderness and incorporated in, and be
			 considered to be a part of, the Joshua Tree Wilderness designated by section
			 1(g) of Public Law 94–567 (90 Stat. 2692; 16 U.S.C. 1132 note), effective upon
			 publication by the Secretary in the Federal Register of a notice that—
					(1)all uses of the land within the potential
			 wilderness prohibited by the Wilderness Act (16 U.S.C. 1131 et seq.) have
			 ceased; or
					(2)sufficient inholdings within the boundaries
			 of the potential wilderness have been acquired to establish a manageable
			 wilderness unit.
					(c)Map and description
					(1)In generalAs soon as practicable after the date on
			 which the notice required by subsection (b) is published in the Federal
			 Register, the Secretary shall file a map and legal description of the land
			 designated as wilderness and potential wilderness by this section with the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate.
					(2)Force of lawThe map and legal description filed under
			 paragraph (1) shall have the same force and effect as if included in this Act,
			 except that the Secretary may correct errors in the map and legal
			 description.
					(3)Public availabilityEach map and legal description filed under
			 paragraph (1) shall be filed and made available for public inspection in the
			 appropriate office of the Secretary.
					IIIWild and scenic river designations
			301.Designation of wild and scenic
			 riversIn order to preserve
			 and protect for present and future generations the outstanding scenic, natural,
			 wildlife, fishery, recreational, scientific, historical, and ecological values
			 of the following rivers in the State of California, section 3(a) of the Wild
			 and Scenic Rivers Act (16 U.S.C. 1274(a)) is
			 amended—
				(1)by redesignating paragraph (167) (relating
			 to the Musconetcong River, New Jersey) as paragraph (169);
				(2)by designating the undesignated paragraph
			 relating to the White Salmon River, Washington, as paragraph (167);
				(3)by designating the undesignated paragraph
			 relating to the Black Butte River, California, as paragraph (168); and
				(4)by adding at the end the following:
					
						(170)Amargosa River, CaliforniaThe following segments of the Amargosa
				River in the State of California, to be administered by the Secretary of
				Interior:
							(A)The approximately 4.03 miles of the
				Amargosa River from the northern boundary of sec. 7, T. 21 N., R. 7 E., to 100
				feet upstream of the Tecopa Hot Springs road crossing, as a scenic
				river.
							(B)The approximately 6.69 miles of the
				Amargosa River from 100 feet downstream of the Tecopa Hot Springs Road crossing
				to 100 feet upstream of the Old Spanish Trail Highway crossing near Tecopa, as
				a scenic river.
							(C)The approximately 7.82 miles of the
				Amargosa River from the northern boundary of sec. 16, T. 20 N., R. 7 E., to the
				boundary of the Kingston Range Wilderness excluding the Sperry Wash OHV
				corridor in sec. 10, T. 19 N., R. 7 E., as a wild river.
							(D)The approximately 5.41 miles of the
				Amargosa River from the boundary of the Kingston Range Wilderness in sec. 10,
				T. 19 N., R. 7 E. to the southern boundary of sec. 31, T. 19 N., R. 7 E., as a
				recreational river.
							(171)Bautista Creek, CaliforniaThe 9.8-mile segment of Bautista Creek in
				the State of California from the San Bernardino National Forest boundary in
				sec. 36, T. 6 S., R. 2 E., San Bernardino meridian, to the San Bernardino
				National Forest boundary in sec. 2, T. 6 S., R. 1 E., San Bernardino meridian,
				to be administered by the Secretary of Agriculture as a recreational
				river.
						(172)Buckhorn Creek, CaliforniaThe 4.25 miles of Buckhorn Creek from the
				source to Lower Buckhorn Campground, as a wild river. The .25 miles of Buckhorn
				Creek from Lower Buckhorn Campground to the confluence with Indian Creek, as a
				scenic river.
						(173)Cedar Creek, CaliforniaThe 4-mile segment from Inaja Reservation
				boundary to 0.125 miles upstream of Cedar Creek Road crossing, as a wild river.
				The 0.25 miles from 0.125 miles upstream of Cedar Creek Road crossing to 0.125
				miles downstream of Cedar Creek Road crossing, as a scenic river. The 1.75
				miles from 0.125 miles downstream of Cedar Creek Road to the private property
				boundary in sec. 1, T. 14 S., R. 2 E., at Cedar Creek Falls, as a wild
				river.
						(174)Clavey River, CaliforniaThe 5-mile segment of the Lily Creek
				tributary from the Emigrant Wilderness boundary to a point 0.1 mile downstream
				of an unnamed tributary at the lower end of Coffin Hollow, as a wild river. The
				2-mile segment of the Lily Creek tributary from a point 0.1 mile downstream of
				an unnamed tributary at the lower end of Coffin Hollow to its confluence with
				Bell Creek, as a scenic river. The 6-mile segment of the Bell Creek tributary
				from the Emigrant Wilderness boundary to its confluence with Lily Creek, as a
				wild river, except the 1.0-mile segment beginning a point 500 feet upstream
				from the Crabtree trail bridge shall be administered as a scenic river. The
				10.4-mile segment of the Clavey River from the confluence of Bell Creek with
				Lily Creek to a point at which the eastern boundary of the river corridor
				intersects with the Mi-Wok and Groveland Ranger districts boundary, as a scenic
				river. The 3.2-mile segment of the Clavey River from the Mi-Wok and Groveland
				Ranger districts boundary to 0.25 mile upstream of the Cottonwood Road, (Forest
				Route 14) crossing, as a wild river. The 1.75-mile segment of the Clavey River
				from 0.25 mile upstream of the Cottonwood Road to 1.5 mile below it, as a
				scenic river. The 6.6-mile segment of the Clavey River from 1.5 mile downstream
				of the Cottonwood Road to 0.25 mile upstream of Forest Road 1 N. 01, as wild
				river. The 2-mile segment of the Clavey River from 0.25 mile above Forest Road
				1 N. 01, crossing to 1.75 miles downstream, as a scenic river. The 7.0-mile
				segment of the Clavey River from 1.75 miles downstream from the Forest Road 1
				N. 01 crossing to the confluence with the Tuolumne River, as a wild river. The
				2-mile segment of the Bourland Creek tributary from its origin to the western
				boundary of Bourland Research Natural Area, as a wild river. The 10.3-mile
				segment of the Bourland Creek tributary from the western boundary of Bourland
				Research Natural Area to its confluence with Reynolds Creek, as a recreational
				river.
						(175)Cottonwood Creek, CaliforniaThe 18.1 miles from spring source in sec.
				27, T. 4 S., R. 34 E., to the confluence with unnamed tributary directly east
				of Peak 6887T near the center of sec. 2, T. 6 S., R. 36 E., as a wild river.
				The 3.8 miles from the unnamed tributary confluence near the center of sec. 2,
				T. 6 S., R. 36 E., to the northern boundary of sec. 5, T. 6 S., R. 37 E., as a
				scenic river.
						(176)Deep Creek, CaliforniaThe 6.5-mile segment from 0.125 mile
				downstream of the Rainbow Dam site in sec. 33, T. 2 N., R. 2 W., to 0.25 miles
				upstream of the Road 3 N. 34 crossing, as a wild river. The 2.5-mile segment
				from 0.25 miles downstream of the Road 3 N. 34 crossing to 0.25 miles upstream
				of the Trail 2 W. 01 crossing, as a wild river. The 10-mile segment from 0.25
				miles downstream of the Trail 2 W. 01 crossing to the upper limit of the Mojave
				dam flood zone in sec. 17, T. 3 N., R. 3 W., as a wild river. The 3.5-mile
				segment of the Holcomb Creek tributary from 0.25 miles downstream of Holcomb
				crossing (Trail 2 W. 08/2 W. 03), as a wild river.
						(177)Dinkey Creek, CaliforniaThe 3 miles from First Dinkey Lake to 0.25
				miles upstream of Road 9 S. 62 crossing, as a wild river. The 0.5 miles from
				0.25 miles upstream of Road 9 S. 62 crossing to 0.25 miles downstream of
				crossing, as a scenic river. The 7 miles from 0.25 miles downstream of Road 9
				S. 62 crossing to confluence with Rock Creek, as a wild river. The 4.5 miles
				from Rock Creek confluence to the confluence with Laurel Creek, as a recreation
				river. The 4.5 miles from Laurel Creek confluence to 0.25 miles upstream of
				Ross Crossing (Road 10 S. 24), as a wild river. The 1 mile from 0.25 miles
				upstream of Ross Crossing to 0.75 miles downstream of Ross Crossing, as a
				scenic river. The 5.25 miles from 0.75 miles downstream of Ross Crossing to 2
				miles upstream of North Fork Kings confluence, as a wild river. The 2 miles
				upstream of North Fork Kings confluence to North Fork Kings confluence, as a
				recreational river.
						(178)Downie River and Tributaries,
				CaliforniaThe 2 miles of the
				West Downie River from the northern boundary of sec. 27, T. 21 N., R. 10 E., to
				Rattlesnake Creek confluence, as a wild river. The 3 miles of Rattlesnake Creek
				from the source in sec. 24, T. 21 N., R. 10 E., to West Branch confluence, as a
				wild river. The 3 miles of Downie River from the confluence of West Branch and
				Rattlesnake Creek to the confluence with Grant Ravine, as a wild river. The
				1.75 miles of Downie River from Grant Ravine confluence to the confluence with
				Lavezzola Creek, as a recreational river. The 2 miles of Red Oak Canyon from
				the source in sec. 18, T. 21 N., R. 11 E., to 0.5 miles upstream of confluence
				with Empire Creek, as a wild river. The 0.5 miles of Red Oak Canyon from 0.5
				miles upstream of Empire Creek confluence to Empire Creek confluence, as a
				scenic river. The 2 miles of Empire Creek from the source in sec. 17, T. 12 N.,
				R. 11 E., to 0.5 miles upstream of confluence with Red Oak Canyon, as a wild
				river. The 4.5 miles of Empire Creek from 0.5 miles upstream of Red Oak Canyon
				confluence to confluence with Lavezzola Creek, as a scenic river. The 1.5 miles
				of Sunnyside Creek from the confluence of Sunnyside Creek and unnamed tributary
				in sec. 8, T. 21 N., R. 11 E., to Spencer Creek confluence, as a wild river.
				The 1.5 miles of Spencer Creek from Lower Spencer Lake to confluence with
				Sunnyside Creek, as a wild river. The 5 miles of Lavezzola Creek, from the
				confluence of Sunnyside and Spencer Creeks to unnamed tributary in sec. 33, T.
				21 N., R. 11 E., as a wild river.
						(179)Fuller Mill Creek, CaliforniaThe following segments of Fuller Mill Creek
				in the State of California, to be administered by the Secretary of
				Agriculture:
							(A)The 1.2-mile segment from the source of
				Fuller Mill Creek in the San Jacinto Wilderness to the Pinewood property
				boundary in sec. 13, T. 4 S., R. 2 E., San Bernardino meridian, as a scenic
				river.
							(B)The 0.9-mile segment in the Pine Wood
				property, as a recreational river.
							(C)The 1.4-mile segment from the Pinewood
				property boundary in sec. 23, T. 4 S., R. 2 E., San Bernardino meridian, to its
				confluence with the North Fork San Jacinto River, as a scenic river.
							(180)Independence Creek,
				CaliforniaThe 2 miles from
				the source in sec. 13, T. 18 N., R. 14 E., to the high water line of
				Independence Lake, as a wild river.
						(181)Lower Kern River, CaliforniaThe 7 miles from Highway 155 bridge to 100
				feet upstream of Borel powerhouse, as a recreational river. The 12.7 miles from
				100 feet downstream of Borel powerhouse to confluence with Willow Spring Creek,
				as a scenic river. The 9.75 miles from 0.25 miles downstream of Democrat Dam to
				0.25 miles upstream of the Kern River powerhouse, as a recreational river:
				Provided, That the designation shall not impact
				the continued operation and maintenance of existing water and energy facilities
				on or near the river.
						(182)Kings River, CaliforniaThe 4 miles from the existing wild river
				boundary to the end of road 12 S. 01 (at the Kings River NRT trailhead), as a
				wild river. The 4 miles from 12 S. 01 road end to the confluence with Mill
				Creek, as a scenic river. The 3 miles from the Mill Creek confluence to the
				Bailey Bridge (Road 11 S. 12), as a recreational river. In the case of conflict
				between the provisions of this Act and the provisions of the existing Kings
				River Special Management Area, established by
				Public Law
				100–150 (101 Stat. 881), the more restrictive provisions shall
				apply.
						(183)Matilija Creek, CaliforniaThe 7 miles from the source to the
				confluence with Old Man Canyon, as a wild river. The 2 miles from Old Man
				Canyon to Murrieta Canyon, as a scenic river. The 7 miles from the source of
				the North Fork of Matilija Creek to the confluence with Matilija Creek, as a
				wild river.
						(184)Mokelumne, North Fork,
				CaliforniaThe 5.75 miles
				from 0.25 miles downstream of Salt Springs dam to 0.5 miles downstream of Bear
				River confluence, as a recreational river. The 11 miles from 0.5 miles
				downstream of Bear River confluence to National Forest boundary in sec. 19, T.
				7 N., R. 14 E., as a wild river.
						(185)Niagara Creek, CaliforniaThe 1 mile from Highway 108 to the high
				water line of Donnell Reservoir, as a scenic river.
						(186)North Fork San Jacinto River,
				CaliforniaThe following
				segments of the North Fork San Jacinto River in the State of California, to be
				administered by the Secretary of Agriculture:
							(A)The 2.12-mile segment from the source of
				the North Fork San Jacinto River at Deer Springs in Mt. San Jacinto State Park
				to the State Park boundary, as a wild river.
							(B)The 1.66-mile segment from the Mt. San
				Jacinto State Park boundary to the Lawler Park boundary in sec. 26, T. 4 S., R.
				2 E., San Bernardino meridian, as a scenic river.
							(C)The 0.68-mile segment from the Lawler Park
				boundary to its confluence with Fuller Mill Creek, as a recreational
				river.
							(D)The 2.15-mile segment from its confluence
				with Fuller Mill Creek to .25 miles upstream of the 5S09 road crossing, as a
				wild river.
							(E)The 0.6-mile segment from .25 miles
				upstream of the 5S09 Road crossing to its confluence with Stone Creek, as a
				scenic river.
							(F)The 2.91-mile segment from the Stone Creek
				confluence to the northern boundary of sec. 17, T. 5 S., R. 2 E., San
				Bernardino meridian, as a wild river.
							(187)Owens River Headwaters,
				CaliforniaThe 2.99 miles of
				Deadman Creek from the 2-forked source east of San Joaquin Peak to the
				confluence with the unnamed tributary flowing south into Deadman Creek from
				sec. 12, T. 3 S., R. 26 E., as a wild river. The 1.71 miles of Deadman Creek
				from the unnamed tributary confluence in sec. 12, T. 3 S., R. 26 E., to Road 3
				S. 22 crossing, as a scenic river. The 3.91 miles of Deadman Creek from the
				Road 3 S. 22 crossing to 300 feet downstream of the Highway 395 crossing, as a
				recreational river. The 2.97 miles of Deadman Creek from 300 feet downstream of
				the Highway 395 crossing to 100 feet upstream of Big Springs, as a scenic
				river. The 0.88 miles of the Upper Owens River from 100 feet upstream of Big
				Springs to the private property boundary in sec. 19, T. 2 S., R. 28 E., as a
				recreational river. The 3.98 miles of Glass Creek from its 2-forked source to
				100 feet upstream of the Glass Creek Meadow Trailhead parking area in sec. 29,
				T. 2 S., R.27 E., as a wild river. The 1.42 miles of Glass Creek from 100 feet
				upstream of the trailhead parking area in sec. 29 to the end of the Glass Creek
				road in sec. 21, T. 2 S., R. 27 E., as a scenic river. The 0.96 miles of Glass
				Creek from the end of Glass Creek road in sec. 21 to the confluence with
				Deadman Creek in sec. 27, as a recreational river.
						(188)Palm Canyon Creek, CaliforniaThe 8.1-mile segment of Palm Canyon Creek
				in the State of California from the southern boundary of sec. 6, T. 7 S., R. 5
				E., San Bernardino meridian, to the San Bernardino National Forest boundary in
				sec. 1, T. 6 S., R. 4 E., San Bernardino meridian, to be administered by the
				Secretary of Agriculture as a wild river.
						(189)Pine Valley Creek, californiaThe 1.5 miles from the private property
				boundary in sec. 26, T. 15 S., R. 14 E., to the Pine Creek Wilderness Boundary,
				as a recreational river. The 5.75 miles from the Pine Creek Wilderness Boundary
				to 0.25 miles upstream of Barrett Reservoir, as a wild river.
						(190)Piru Creek, CaliforniaThe 9 miles of the North Fork Piru Creek
				from the source to private property in sec. 4, T. 6 N., R. 21 W., as a wild
				river. The 1 mile of the North Fork Piru Creek from the private property
				boundary in sec. 4 to the South Fork confluence, as a scenic river. The 3.5
				miles of the South Fork Piru Creek from the source to the confluence with the
				unnamed tributary in Thorn Meadows, as a wild river. The 1 mile of South Fork
				Piru Creek from the confluence with the unnamed tributary in Thorn Meadows to
				the confluence with North Fork Piru Creek, as a scenic river. The 15 miles of
				Piru Creek from the North and South Forks confluence to 0.125 miles downstream
				of Road 18 N. 01 crossing, as a scenic river. The 3 miles of Piru Creek from
				0.125 miles downstream of Road 18 N. 01 crossing to 0.125 miles upstream of
				Castaic Mine, as a wild river. The 7.75 miles of Piru Creek from 0.125 miles
				downstream of Castaic Mine to 0.25 miles upstream of Pyramid reservoir, as a
				scenic river. The 2.75 miles of Piru Creek from 0.25 miles downstream of
				Pyramid dam to Osito Canyon, as a recreational river. The 11 miles from Osito
				Canyon to the southern boundary of the Sespe Wilderness, as a wild river.
				Nothing in this paragraph precludes or limits the State of California, the
				Department of Water Resources of the State of California, United Water
				Conservation District, and other governmental entities from releasing water
				from Pyramid Lake into Piru Creek for conveyance and delivery to Lake Piru for
				the water conservation purposes of United Water Conservation District.
						(191)Sagehen creek, californiaThe 7.75 miles from the source in sec. 10,
				T. 18 N., R. 15 E., to 0.25 miles upstream of Stampede Reservoir, as a scenic
				river.
						(192)San diego river, californiaThe 9 miles from the northern boundary of
				sec. 34, T. 12 S., R. 3 E, to the private property boundary in sec. 36, T. 13
				S., R. 2 E., as a wild river.
						(193)Upper sespe creek, californiaThe 1.5 miles from the source to the
				private property boundary in sec. 10, T. 6 N., R. 24 W., as a scenic river. The
				2 miles from the private property boundary in sec. 10, T. 6 N., R. 24 W. to the
				Hartman Ranch boundary in sec. 14, T. 6 N., R. 24 W., as a wild river. The 14.5
				miles from the Hartman Ranch boundary in sec. 14, T. 6 N., R. 24 W., to 0.125
				miles downstream of Beaver Campground, as a recreational river. The 2 miles
				from 0.125 miles downstream of Beaver Campground to Rock Creek confluence, as a
				scenic river. The 1 mile of Sespe Creek from the southern boundary of sec. 16,
				T. 5 N., R. 20 W., to the southern boundary of sec. 35, T. 4 N., R. 20 W., just
				upstream of the confluence with Coldwater Canyon, to be administered as a wild
				river.
						(194)Stanislaus river, north fork,
				californiaThe 5.5 miles of
				Highland Creek from 0.5 miles downstream of New Spicer dam to North Fork
				confluence, as a wild river. The 8.5 miles of the North Fork Stanislaus River,
				from Highland Creek confluence to Little Rattlesnake Creek confluence, as a
				wild river. The 2.25 miles of the North Fork Stanislaus River, from Little
				Rattlesnake Creek confluence to the northern edge of the private property
				boundary in sec. 8, T. 5 N., R. 16 E., 0.25 miles upstream of Boards Crossing,
				as a recreational river. The 2 miles of the North Fork Stanislaus River, from 1
				mile downstream of Boards Crossing to the western boundary of Calaveras Big
				Trees State Park, as a scenic river. The 7 miles of the North Fork Stanislaus
				River from 0.25 miles downstream of Road 4 N. 38 crossing to Middle Fork
				Stanislaus River confluence, as a wild river.
						(195)Tuolumne, south forkApproximately 3.2 river miles within
				Stanislaus National Forest designated as follows: The 0.2 miles of the South
				Fork Tuolumne from the Rainbow Pool Bridge to the Highway 120 Bridge, as a
				recreational river. The 3 miles of the South Fork Tuolumne from the Highway 120
				Bridge to its confluence with the Tuolumne Wild and Scenic River, as a scenic
				river. Not later than 18 months after the date of enactment of this paragraph,
				the Secretary shall prepare a fire management plan and a report on the cultural
				and historical resources within the river designations in this paragraph,
				submit the report to Congress, and provide a copy of the report to the Tuolumne
				County Board of Supervisors. Nothing in this paragraph affects any right,
				obligation, privilege, or benefit granted under any prior authority of law,
				including the Act of December 19, 1913 (commonly referred to as the
				Raker Act) (38 Stat. 242, chapter 4), and including any
				agreement or administrative ruling entered into or made effective before the
				date of enactment of this
				paragraph.
						.
				302.Designation of wild and scenic rivers study
			 areas
				(a)In generalSection 5(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C.
			 1276(a)) is amended by adding at the end the following:
					
						(140)Carson river, east fork,
				californiaThe approximately
				46.5 miles from the source to the Nevada
				border.
						.
				(b)Review by the Secretary
			 concernedIn furtherance of
			 the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.), the river
			 described in the amendment made by subsection (a) shall be reviewed by the
			 Secretary concerned to determine the suitability of the river for designation
			 as a wild, scenic, or recreational river.
				(c)Report
					(1)In generalThe Secretary concerned shall submit to the
			 President a report describing the review carried out under subsection
			 (b).
					(2)RecommendationAfter receiving the report under paragraph
			 (1), not later than 3 years after the date of enactment of this Act, the
			 President shall submit to Congress a recommendation regarding the designation
			 of the river described in the amendment made by subsection (a) as a wild,
			 scenic, or recreational river.
					IVSacramento River National Recreation
			 Area
			401.Designation and management
				(a)PurposesIn order to conserve, protect, and enhance
			 the riparian and associated areas described in subsection (b) and the
			 outstanding ecological, geological, scenic, recreational, cultural, historical,
			 fish and wildlife values, and other resources of those areas, there is
			 established the Sacramento River National Recreation Area (referred to in this
			 title as the recreation area) to be managed by the Redding Field
			 Office of the Bureau of Land Management.
				(b)Areas
			 includedThe recreation area
			 shall consist of the public land in Tehama and Shasta Counties generally
			 depicted on the map entitled Sacramento River National Recreation
			 Area and dated May 2002, and comprising approximately 17,000 acres
			 adjacent to the Sacramento River, lower Battle Creek, and lower Paynes
			 Creek.
				(c)Map
					(1)In generalAs soon as practicable, but not later than
			 3 years after the date of enactment of this Act, a map and legal description of
			 the recreation area shall be filed by the Secretary concerned with the
			 Committee on Energy and Natural Resources of the Senate and the Committee on
			 Natural Resources of the House of Representatives.
					(2)EffectThe map and the legal description filed
			 under paragraph (1) shall have the same force and effect as if included in this
			 Act, except that the Secretary may correct any clerical and typographical
			 errors in the legal descriptions and map.
					(3)AvailabilityCopies of the map shall be on file and
			 available for public inspection in—
						(A)the Office of the Director of the Bureau of
			 Land Management; and
						(B)the appropriate office of the Bureau of
			 Land Management in California.
						(d)Management of recreation areaThe Secretary concerned shall manage the
			 recreation area in a manner that conserves, protects, and enhances the
			 resources and values of the recreation area, including the resources specified
			 in subsection (a), in accordance with the Federal Land Policy and Management Act of 1976
			 (43 U.S.C.
			 1701 et seq.) and other applicable provisions of law, including
			 this Act.
				(e)WithdrawalSubject to valid existing rights, all
			 Federal land within the recreation area is withdrawn from—
					(1)all forms of entry, appropriation, or
			 disposal under the public land laws;
					(2)location, entry, and patent under the
			 mining laws; and
					(3)disposition under all laws relating to
			 mineral and geothermal leasing.
					(f)Hunting and fishingThe Secretary concerned shall permit
			 hunting and fishing within the recreation area in accordance with applicable
			 laws (including regulations) of the United States and the State of
			 California.
				(g)Motorized vehiclesUse of motorized vehicles on public land in
			 the recreation area shall be restricted to established roadways.
				(h)Motorized boats
					(1)In generalNothing in this title restricts the use of
			 motorized boats on the Sacramento River.
					(2)RegulationThe counties of Tehama and Shasta and
			 California Department of Boating and Waterways shall retain their respective
			 authority to regulate motorized boating for the purpose of ensuring public
			 safety and environmental protection.
					(i)GrazingThe grazing of livestock on public land in
			 the recreation area, where authorized under permits or leases in existence as
			 of the date of enactment of this Act, shall be permitted to continue subject to
			 such reasonable regulations, policies, and practices as the Secretary concerned
			 determines to be necessary, consistent with this Act, the
			 Federal Land Policy and Management Act of
			 1976 (43
			 U.S.C. 1701 et seq.), and regulations promulgated by the
			 Secretary of the Interior, acting through the Director of the Bureau of Land
			 Management.
				(j)Acquisition of property
					(1)In generalThe Secretary concerned may acquire land or
			 interests in land within the boundaries of the recreation area depicted on the
			 map by donation, transfer, purchase with donated or appropriated funds, or
			 exchange.
					(2)ConsentNo land or interest in land may be acquired
			 in or for the recreation area without the consent of the owner of the
			 land.
					(k)Recreation area management plan
					(1)In generalNot later than 3 years after the date of
			 enactment of this Act, the Secretary concerned shall—
						(A)develop a comprehensive plan for the
			 long-range protection and management of the recreation area; and
						(B)submit the plan to—
							(i)the Committee on Energy and Natural
			 Resources of the Senate; and
							(ii)the Committee on Natural Resources of the
			 House of Representatives.
							(2)Contents of planThe plan—
						(A)shall describe the appropriate uses and
			 management of the recreation area in accordance with this Act;
						(B)may incorporate appropriate decisions
			 contained in any management or activity plan for the area completed prior to
			 the date of enactment of this Act;
						(C)may incorporate appropriate wildlife
			 habitat management plans or other plans prepared for the land within or
			 adjacent to the recreation area prior to the date of enactment of this
			 Act;
						(D)shall be prepared in close consultation
			 with—
							(i)appropriate Federal, State, and local
			 agencies (including Tehama County and Shasta County);
							(ii)adjacent landowners; and
							(iii)other stakeholders; and
							(E)may use information developed prior to the
			 date of enactment of this Act in studies of the land within or adjacent to the
			 recreation area.
						(l)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 title.
				VAncient Bristlecone Pine Forest
			501.Designation and management
				(a)In generalIn order to conserve and protect, by
			 maintaining near-natural conditions, the ancient bristlecone pines for public
			 enjoyment and scientific study, there is established the Ancient Bristlecone
			 Pine Forest (referred to in this title as the Forest).
				(b)Areas
			 includedThe Forest shall
			 consist of the public land, comprising approximately 28,991 acres, generally
			 depicted on the map entitled Ancient Bristlecone Pine
			 Forest—Proposed and dated May 2002.
				(c)Map
					(1)In generalAs soon as practicable, but not later than
			 3 years after the date of enactment of this Act, a map and legal description of
			 the Forest shall be filed by the Secretary concerned with—
						(A)the Committee on Energy and Natural
			 Resources of the Senate; and
						(B)the Committee on Natural Resources of the
			 House of Representatives.
						(2)EffectThe map and the legal description filed
			 under paragraph (1) shall have the same force and effect as if included in this
			 Act, except that the Secretary may correct any clerical and typographical
			 errors in the legal descriptions and map.
					(3)AvailabilityCopies of the map shall be on file and
			 available for public inspection in—
						(A)the Office of the Chief of the Forest
			 Service; and
						(B)the appropriate office of the Forest
			 Service in the State of California.
						(d)Administration
					(1)In generalThe Forest shall be administered by the
			 Secretary concerned to protect the resources and values of the area in
			 accordance with this title and pursuant to the National Forest Management Act
			 of 1976 (16 U.S.C.
			 472a et seq.) and other applicable provisions of law, and in a
			 manner that promotes the objectives of the management plan for the Forest as of
			 the date of enactment of this Act, including—
						(A)the protection of the ancient bristlecone
			 pines for public enjoyment and scientific study;
						(B)the recognition of the botanical, scenic,
			 and historical values of the Forest; and
						(C)the maintenance of near-natural conditions
			 in the Forest by ensuring that all activities are subordinate to the needs of
			 protecting and preserving bristlecone pines and wood remnants.
						(2)LimitationThe Secretary concerned shall allow only
			 uses of the Forest that the Secretary determines will further the purposes for
			 which the Forest is established.
					(e)WithdrawalSubject to valid existing rights, all
			 Federal land within the Forest is withdrawn from—
					(1)all forms of entry, appropriation or
			 disposal under the public land laws;
					(2)location, entry, and patent under the
			 mining laws; and
					(3)disposition under all laws relating to
			 mineral and geothermal leasing.
					(f)Forest management planNot later than 18 months after the date of
			 enactment of this Act, the Secretary concerned shall submit to the Committee on
			 Energy and Natural Resources of the Senate and to the Committee on Natural
			 Resources of the House of Representatives a comprehensive management plan for
			 the Forest.
				(g)Existing management
					(1)In generalManagement guidance for the Forest adopted
			 in 1988 as part of the Inyo National Forest Land and Resource Management Plan
			 regarding roads, trails, and facilities development, motor vehicle use, pest
			 management, energy exploration, land acquisition, utilities placement, wildfire
			 management, grazing, timber, riparian areas, hunting, and recreation shall be
			 maintained and incorporated in the management plan described in subsection
			 (f).
					(2)Scientific researchScientific research shall be allowed in the
			 Forest in accordance with the according to the Inyo National Forest Land and
			 Resource Management Plan described in paragraph (1).
					(3)ConflictIn any case in which conflict exists
			 between the provisions of this Act and the provisions of a management plan for
			 the Forest, the more restrictive provisions shall apply.
					VIBoundary adjustment
			601.Boundary adjustment, santa rosa and san
			 jacinto mountains national monumentSection 2 of the Santa Rosa and San Jacinto
			 Mountains National Monument Act of 2000 (16 U.S.C. 431 note; Public Law
			 106–351) is amended by adding at the end the following:
				
					(e)Expansion of boundariesIn addition to the land described in
				subsection (c), the land identified as additions to the National Monument on
				the maps entitled Santa Rosa and San Jacinto Mountains Addition, Santa
				Rosa Peak Area, and Santa Rosa and San Jacinto Mountains
				Addition, Snow Creek Area and dated September 29, 2006 are included
				within the boundaries of the National
				Monument.
					.
			VIIAuthorizations of appropriations
			701.Wilderness and wild and scenic river
			 economic developmentFor each
			 fiscal year, there are authorized to be appropriated $5,000,000 to the
			 Secretary of Agriculture and $5,000,000 to the Secretary of the Interior to
			 establish a program to provide Wilderness and Wild and Scenic Economic
			 Development grants to communities surrounded by or adjacent to wilderness areas
			 and wild, scenic, and recreational rivers designated by this Act—
				(1)to create and promote wilderness and
			 recreation related jobs;
				(2)to develop visitors' centers, informational
			 brochures, and kiosks; or
				(3)to carry out other methods for promoting
			 wilderness and wild and scenic river tourism in the areas.
				702.Wilderness and wild and scenic river
			 recreationFor each fiscal
			 year, there are authorized to be appropriated $2,500,000 to the Secretary of
			 Agriculture and $2,500,000 to the Secretary of the Interior for use in
			 wilderness areas and wild, scenic, and recreational rivers designated by this
			 Act to develop trails and other facilities to promote and enhance the
			 wilderness and wild and scenic river recreation experiences
			703.FirefightingFor each fiscal year, there are authorized
			 to be appropriated $5,000,000 to the Secretary of Agriculture and $5,000,000 to
			 the Secretary of the Interior for use in wilderness areas and wild, scenic, and
			 recreational river segments designated by this Act to support firefighting
			 activities.
			704.Law enforcementFor each fiscal year, there are authorized
			 to be appropriated $2,000,000 to the Secretary of Agriculture and $2,000,000 to
			 the Secretary of the Interior for use in wilderness areas and wild, scenic, and
			 recreational rivers designated by this Act to support law enforcement
			 activities necessary to protect visitors and the natural resources of the
			 areas.
			
